Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Supervisory Review
 
This application has been pending five years or more. Consistent with MPEP 707.02, it has been  considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Dec. 4, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Jun. 4, 2020, also filed Dec. 4, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–16 were previously pending; Claims 8 and 16 have been amended; Claims 17 and 18 have been added; Claims 1–7 have been cancelled. Accordingly, Claims 8–18 are now pending and have been examined with Claim 8 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 17, 2014, [hereinafter “Applicant’s Specification”] and accepted for examination. 
Response to Arguments

Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Non-Final Office Action mailed Jun. 4, 2020, [“Non-Final Office Action”]. The rejection of Claims 8–16 under § 112(a) is withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claims 1–16 under § 112(b) is withdrawn.
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is moot. Applicant cancelled representative claim 1 and argues the remaining independent claim 8 is distinguishable. Applicant further amended claim 8 and argues the amended claim is eligible. Thus, Applicant’s argument does not apply to the § 101 rejection below.
Claim Objections
Claims 8–18 are objected to because of the following informalities. Appropriate correction is required.
Claims 8–18: It is believe that “outputting, by the computing device” is “outputting, by the first computing device” to distinguish which device, first or second, that performs the “outputting.” All Dependent Claims are objected to based on their dependence to Independent Claim 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 8–18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claim 8-18 are directed to a statutory category. Claims 8–18 are directed to a method and are therefore, directed to the statutory category of “a process.”
Representative Claim
 
Claim 8 is representative and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
 8. A method comprising: 

	[A] receiving, at a first computing device and from a second computing device associated with an investor, information relating to a negotiable investor offer from the investor to a trader;

	[B] outputting, by the computing device and for delivery to a third computing device associated with the trader, the information relating to the negotiable investor offer, the negotiable investor offer (a) defining investments (i) to be made with funds associated with the investor and (ii) that are based upon trade transactions by the trader in a market and (b) including a success fee bid indicative of a monetary success fee to be paid to the trader based on a gain in funds for the investor resulting from the investments; 
 
	[C] receiving, at the first computing device and from the third computing device associated with the trader, data indicative of the trader's acceptance of the negotiable investor offer; 

	[D] generating a binding agreement between the investor and the trader;2PERFEC1 

	[E] 42507362v1responsive to receiving, at the first computing device, data indicative of a first trade transaction by the trader in a market, automatically sending, by the first computing device and to a fourth computing device associated with a third party, data indicative of a mimicked trade, the mimicked trade being a second trade transaction that (i) is on behalf of the investor, (ii) is according to the terms of the binding agreement, (iii) is to be transacted in the market, and (iv) that mimics the first trade transaction; 

	[F] generating, by the first computing device, display information comprising data indicative of the first trade transaction and the second trade transaction; and 

	[G] outputting, by the first computing device and for display on the second computing device associated with the investor, the display information.

Claims are directed to an abstract idea.
 
Step 2A, Prong 1: Method Claim 8 recites “generating a binding agreement between the investor and the trader,” which recites the abstract idea exception of contracts and/or legal obligations, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2) II B.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements are mere instructions to apply the abstract idea exception. MPEP 2106.05(f). The additional elements recited by representative Claim 1 and evaluated under Step 2A, Prong 2 are: first/second/third/fourth computing devices.
Regarding the first/second/third/fourth computing devices Applicant’s Specification describes them in exemplary language  so Examiner assumes Applicant merely intended a generic computer. Spec., ¶ [0055]. The claims describe the first computing device “receiving . . . information” of a particular type (Limitation A); “outputting” (transmitting) information of a particular type (Limitation B); “receiving . . . data” of  particular type (Limitation C); sending (transmitting) data of a particular type (Limitation E); generating display information (Limitation F); and outputting (transmitting) the display information (Limitation G), which invokes computers in their ordinary capacity to receive or transmit information/data. MPEP 2106.05(f)(2). Likewise, the claims describe the second and third computing devices transmitting and receiving information/data of a particular type, which invokes computers in their ordinary capacity to receive or transmit information/data (Limitations A, B, C, & G). MPEP 2106.05(f)(2). Likewise, the claims describe the fourth computing devices receiving information/data of a particular type, which invokes computers in their ordinary capacity to receive information/data (Limitation E). MPEP 2106.05(f)(2). Therefore, the recitation of generic computers is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 8 is directed to an abstract idea. Dependent claims are dependent on the Independent Claim and include all the limitations of the Independent Claim. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements do not amount to significantly more. 
The claims do not provide an inventive concept.
 
Applicant’s Specification discloses the computer is generic. Spec., ¶ [0055]. Applicant’s Specification does not describe the additional hardware limitations in detail, taking the position that such hardware is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to significantly more.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0056] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More

Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claim 9 further recites “pre-screening . . . the investor and/or the trader according to a set of pre-screening attributes,” which is not significantly. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Here, the “pre-screening” could be performed by head and hand. Thus, the claim recites an abstract idea. Next, the limitation covers any solution to “prescreening . . . the investor and/or trader” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f). Thus, the functions performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3).
Dependent Claim 13 determines a compatibility between the investor and trader in a particular way, which is not significantly more for the same reasoning as explained in response to Dependent Claim 9, i.e., Dependent Claim 13 does not contain additional elements that integrate the abstract idea exception into a practical application because it is mere instructions to apply the abstract idea exception. MPEP 2106.05(f).
Dependent Claims 10–12 and 14–18 all recite “wherein” clauses that further limit the recited abstract idea.
Conclusion 

Claims 8–18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8–18 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlivan (U.S. Pat. Pub 2008/0195524) [hereinafter “Quinlivan”], in view of Sundby (U.S. Pat. Pub 2010/0023459) [hereinafter “Sundby”] 
Regarding Claim 8, Sundby discloses
A method comprising: 
receiving, at a first computing device and from a second computing device associated with an investor, information relating to a negotiable investor offer from the investor to a trader;
(See at least ¶ [0082] where a user (investor) selects a link to co-trade 220 with a co-trading partner (trader). The trader has the option to accept or deny the co-trading agreement, which suggests the offer is received by the trader and is negotiable (trader can accept or deny). ¶ [0084] The communication occurs between a first and second computer. Fig. 4.) 
outputting, by the computing device and for delivery to a third computing device associated with the trader, the information relating to the negotiable investor offer,
(See at least ¶ [0084], where the trader has the option to accept or deny the co-trading agreement, which suggests the offer is negotiable. If accepted by the trader, the user is informed of trades made by the co-trading partner so that the user may trade accordingly. ¶ [0083]. Thus, trades made by the trader sent to the investor/user is information relating to the negotiable investor offer. Communications occur between a computing device and a third computing device. Fig. 4.) 
the negotiable investor offer (a) defining investments (i) to be made with funds associated with the investor and (ii) that are based upon trade transactions by the trader in a market and 
(First, the investor creates a user profile, establishes an account, and selects trading options. Fig. 3, steps 302, 304, and 306. Trading options include type of security, amount of security to buy/sell/trade, amount of money to spend. Fig. 3, step 306, and associated text ¶ [0095]. The user can also enter ranges or thresholds that no trading is authorized. Id. Next, an investor selects link 220 to co-trade with a trader. Fig. 2 and associated text ¶ [0082]. The trader can accept or deny the co-trading agreement. ¶ [0084]. If the trader accepts, a trade is made by the trader in step 312 and mirrored for the investor in step 314. ¶ [0098]; ¶ [0082] (explaining mirroring).)
(b) including a success fee bid indicative of a monetary success fee to be paid to the trader based on a gain in funds for the investor resulting from the investments;
(See at least ¶ [0084] where the trader is compensated “based only upon profitable trading.” ¶¶ [0088] (same), [0089] (based on “the percentage increase in the financial portfolio over a set period of time”)
receiving, at the first computing device and from the third computing device associated with the trader, data indicative of the trader's acceptance of the negotiable investor offer; 
(Sundby - See at least ¶ [0084], where the trader has the option to accept or deny the co-trading agreement, which suggests the offer is negotiable. If accepted by the trader, the user is informed of trades made by the co-trading partner so that the user may trade accordingly. ¶ [0083]. Thus, an investor receiving trades from the trader is data indicative of the trader’s acceptance of the negotiable investor offer. Communications occur between a first computing device and a third computing device. Fig. 4.)
generating a binding agreement between the investor and the trader; 
(A user [investor] selects a link 220 to co-trade with the selected user [trader] using a social interface 200. ¶ [0082] (selecting co-trade partner); ¶ [0079] (social interface); Fig. 2 (screenshot social interface and link to co-trade). A selected user [trader] may “accept or deny the co-trading agreement.” ¶ [0084]. The agreement is binding because all the elements of a contract were made as explained supra—offer, acceptance, and consideration—giving the agreement legal force and effect.)
responsive to receiving, at the first computing device, data indicative of a first trade transaction by the trader in a market, automatically sending, by the first computing device and to a fourth computing device associated with a third party, data indicative of a mimicked trade, the mimicked trade being a second trade transaction that (i) is on behalf of the investor, (ii) is according to the terms of the binding agreement, (iii) is to be transacted in the market, and (iv) that mimics the first trade transaction;
(See at least ¶ [0083] where after a user (investor) selects a co-trading partner (trader), “the co-trading partner's trades are automatically implemented (mirrored) by the user's account.” Fig. 4 explains that trades are made through an RIA advisor. ¶ [0083] (same). The trade is according to the terms of the binding agreement by payment of necessary fees. E.g., Fig. 3, element 320, ¶ [0099].)

Sundby discloses tracking and performance of executed mimic trades but does not explicitly disclose generating and outputting to an investor computer data indicative of a first and second trade transaction.  

Quinlivan discloses
generating, by the first computing device, display information comprising data indicative of the first trade transaction and the second trade transaction; and outputting, by the first computing device and for display on the second computing device associated with the investor, the display information.  
(See at least ¶ [0068] disclosing trade data stored in the transaction database and a display controller that provides the transaction data to a user for viewing.” The database is remote from the investor such that transaction data is communicated from one computer to another using a network. Fig. 1 (support equipment 24, expert device 32, user device 30), Fig. 2 (support equipment 24 comprising a transaction database 76). All transaction are stored in the transaction database. Id. “[T]he trade portion 208 of the screen 200 of FIG. 5 enables users and experts to execute actual consumer transactions through the consumer transaction house 22.")
It would have been obvious to one of ordinary skill in the art at the time of filing to have generating and outputting to an investor computer data indicative of a first and second trade transaction as explained in Quinlivan, to the known invention of Sundby, with the motivation to permit an investor to track trading to enable a fair allocation of fees between a trader, maintainer of the trading equipment, and investor thereby improving techniques and efficiently for mirror trading. Quinlivan ¶ [0007].

Regarding Claim 9, Sundby and Quinlivan disclose
the method of Claim 8 as discussed above. 
Quinlivan further discloses
pre-screening traders, at the first computing device, the [search criteria]. 
(see Figure 5, element 206, “selection portion” and associated text in ¶ [0049] disclosing “The selection portion 206 is configured to assist the user in a choice of an expert for the user to follow. In particular, the user enters a variety of search criteria to enable the system 20 to identify a subset of experts from the full roster of available experts.”; ¶ [0053] "the selection portion 206 of the screen 200 is well-suited for enabling the expert to consider the possibility of following another expert (i.e., recall that users can be experts and vice versa; ¶ [0031] disclosing reviewing expert performance data to select an expert; the use of “and/or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 


Regarding Claim 11, Sundby and Quinlivan disclose
The method of claim 9 and pre-screening attributes as described above.
Quinlivan further discloses
wherein the pre-screening attributes include a predetermined range of percentages of gains [90 day return] from an investment made by an individual investor who has entered into a binding agreement with a trader 
(see at least Fig. 4A, disclosing “90 day return” and associated text in ¶ [0049] disclosing expert screening criteria of 90 days, over the past year, over the past three years).

Regarding Claim 12, Sundby and Quinlivan disclose
The method of claim 8 and negotiable investor as described above.
Sundby further discloses
wherein the negotiable investor offer comprises an initial success fee bid and 
(After careful review of Applicant’s Specification, Examiner is unable to locate any lexicographic definition for “initial success fee bid” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. An electronic word search indicates “initial success fee bid” is recited one time. Spec., ¶ [0031]. Therefore, its ordinary and customary meaning is used, which is “the investor proposed method of payment to the trader.” See at least ¶¶ [0088]–[0091] where the user may select from several offers for payment to the trader. As explained elsewhere, a trader must accept or deny the co-trading agreement. ¶ 0084].)
a monetary amount to be invested by the investor 
(see at least ¶ [0084] where an investor transfers funds to the trader after the trader accepts or denies the co-trading agreement.)
Regarding Claim 13, Sundby and Quinlivan disclose
[t]he method of claim 8 as discussed above. 
Quinlivan further discloses
determining, by the first computing device, a compatibility between the investor and the trader according to one or more trader performance metrics. 
(See at least Fig. 6 identifying criteria for an investor to select an expert trader using filters. ¶ [0049])

Regarding Claim 14, Sundby and Quinlivan disclose
the method of claim 13 and one or more trader performance metrics as discussed above.
Quinlivan further discloses 
wherein the one or more trader performance metrics are selected from a group comprising  
(see at least Fig. 4A, disclosing “1-year return” and associated text in ¶ [0049] disclosing the return over the past year; the use of “selected from a group comprising” and “and/or” is interpreted as having any one of the elements alone. Limitations not explicitly rejected are indicated by 

Regarding Claim 15, Sundby and Quinlivan disclose
[t]he method of claim 8 as discussed above. 
Quinlivan further discloses
wherein the binding agreement between the investor and the trader only is terminable by the investor. 
(A “binding agreement” is interpreted as a negotiated agreement between the investor and trader “define[ing] investments to be made . . . based upon trade transactions by one or more traders in a market.” Spec. at ¶¶ [0020]; [0029]. The user is capable of providing additional electronic signals (e.g., predefined criteria) to further customize the support equipment 24 to disable or opt out of trading. ¶ [0032]. When the investor opts out of trading, the binding agreement is terminated. Further, as Quinlivan contemplates a subscription model, ¶ [0002], non-payment of the periodic subscription fee would furthermore terminate the binding agreement by the investor.)
Alternatively, Sundby teaches
wherein the binding agreement between the investor and the trader only is terminable by the investor. (see at least ¶ [0073], where the investor is presented with options to decline invitation to become a member of the network, delete the network from the user’s list of personal networks, and leave the network.)

Regarding Claim 16, Sundby and Quinlivan disclose
[t]he method of claim 8 and automatically sending data indicative of a mimicked trade as discussed above. 
Sundby teaches
wherein automatically sending data indicative of the mimicked trade comprises sending data indicative of the mimicked trade to a bank associated with the investor.  
(¶ [0094], where a custody and clearing partner (CCP) “processes trading requests for the user.” ¶ [0098], where a trade is made by a co-trading partner in Fig. 3 step 312, and then mirrored with an investor trade.)

Regarding Claim 17, Sundby and Quinlivan disclose
[t]he method of claim 16 and automatically sending data indicative of a mimicked trade to a bank associated with the investor as discussed above. 
Sundby teaches
wherein automatically sending data indicative of the mimicked trade to the bank associated with the investor occurs such that the mimicked trade can be transacted in the market within no more than 50 milliseconds of the first trade transaction by the trader in the market.  
(See at least ¶ [0098] where the user's funds are entangled with the co-trading partner's funds and thus both trades are mirrored simultaneously.)

Regarding Claim 18, Sundby and Quinlivan disclose
[t]he method of claim 8 and automatically sending data indicative of the mimicked trade to the fourth computing device associated with the third party as discussed above. 
Sundby teaches
(See at least ¶ [0098] where the user's funds are entangled with the co-trading partner's funds and thus both trades are mirrored simultaneously.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sundby and Quinlivan, as applied to Claims 8, 9, 11–18 above, and further in view of Wolfson, et al. (Int. Pub. No. WO-0225404 A2) [hereinafter “Wolfson”].

Regarding claim 10, Sundby and Quinlivan disclose
method of claim 9 and the pre-screening attributes as described above.
Wolfson teaches
pre-screening attributes include work history [employment history], education
[educational background], and certifications [professional designation] 
(see at least p. 14, disclosing “2. Employment History, 3. Educational Background, and 4. Professional designations, trade certifications and licenses”).
It would have been obvious to one of ordinary skill in the art to include in the trading system of Quinlivan, the additional pre-screening attributes of work history, education, and certifications as taught by Wolfson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been recognized that the results of the combination were predictable. Furthermore a person of ordinary skill would be motivated to make this substitution to ensure compliance with applicable state of Federal law. Due to the highly regulated nature of the securities industry, individuals must register with the SEC or with state securities agencies, as required by applicable U.S. law. These agencies require the submission of comprehensive federal or state disclosure documents prior to the issuance of a license. Moreover, the disclosure document is required to be updated annually and, if material changes to a trader’s information occur. The mandatory disclosure document contains in pertinent part detailed information on education, work history, and certifications, among other information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694